                  Case 21-60050 Document 14 Filed in TXSB on 06/03/21 Page 1 of 3

Information to identify the case:
Debtor
                   Winning Solutions Real Estate LLC                                                EIN _ _−_ _ _ _ _ _ _
                   Name


United States Bankruptcy Court Southern District of Texas
                                                                                                    Date case filed for chapter 7 5/13/21
Case number: 21−60050

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov)..

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Winning Solutions Real Estate LLC

2. All other names used in the
   last 8 years
3. Address                                   3583 Mustang Ridge Lane
                                             Pearland, TX 77584

4. Debtor's attorney                         Winning Solutions Real Estate LLC                                    Contact phone _____________
                                             3583 Mustang Ridge Lane
    Name and address                         Pearland, TX 77584                                                   Email: NONE

5. Bankruptcy trustee                        Randy Williams                                                       Contact phone 8329757300
                                             TRAN SINGH, LLP
    Name and address                         2502 La Branch                                                       Email: bsingh@ts−llp.com
                                             Houston, TX 77002

6. Bankruptcy clerk's office                 United States Bankruptcy Court                                       Hours open:
                                             PO Box 61010                                                         8:00 am − 5:00 pm Monday through Friday
    Documents in this case may be            Houston, TX 77208
    filed at this address. You may
    inspect all records filed in this case                                                                        Contact phone (361) 788−5000
    at this office or online at
    https://pacer.uscourts.gov.                                                                                   Date: 6/1/21

7. Meeting of creditors                      July 14, 2021 at 09:30 AM                                            Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Telephone Conference, Call
    questioned under oath. Creditors         so, the date will be on the court docket.                            866−718−6174, passcode 7157382
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
                       Case 21-60050 Document 14 Filed in TXSB on 06/03/21 Page 2 of 3
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                                 Case No. 21-60050-cml
Winning Solutions Real Estate LLC                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0541-6                                                  User: JosephWel                                                             Page 1 of 2
Date Rcvd: Jun 01, 2021                                               Form ID: 309C                                                             Total Noticed: 40
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 03, 2021:
Recip ID                   Recipient Name and Address
db                     +   Winning Solutions Real Estate LLC, 3583 Mustang Ridge Lane, Pearland, TX 77584-7443
aty                    +   Brendon D Singh, Tran Singh, LLP, 2502 La Branch Street, Houston, TX 77004-1028
aty                    +   Bruce J Ruzinsky, Jackson Walker LLP, 1401 McKinney Street, Suite 1900, Houston, TX 77010-1900
aty                    +   Jana Smith Whitworth, Office of United States Trustee, 515 Rusk Street, Suite 3516, Houston, TX 77002-2604
aty                    +   John S Mayer, Ross Banks May Cron & Cavin, PC, 7700 San Felipe, Ste 550, Houston, TX 77063-1618
aty                    +   Scott A Ritcheson, Ritcheson, Lauffer, Vincent & Dukes, P.C, 821 ESE Loop 323, Suite 530, Tyler, TX 75701-9779
aty                        Tara LeDay, McCreary Veselka et al, P O Box 1269, Round Rock, TX 78680-1269
tr                     +   Randy Williams, TRAN SINGH, LLP, 2502 La Branch, Houston, TX 77004-1028
cr                     +   Capital One, N.A., c/o Bruce J. Ruzinsky, Jackson Walker, L.L.P., 1401 McKinney, Suite 1900, Houston, TX 77010-1900
cr                         Freestone County, c/o Tara LeDay, P. O. Box 1269, Round Rock, TX 78680-1269
cr                     +   Newtek Small Business Finance, LLC, 1981 Marcus Ave, Suite 130, Lake Success, NY 11042-1046
cr                     +   VeraBank, N.A. f/k/a Citizens National Bank, c/o Scott A. Ritcheson, Ritcheson, Lauffer & Vincent, P.C., 821 ESE Loop 323, Ste. 530,
                           Tyler, TX 75701-9779
11916794                   BBVA Compass Bank, Houston Banking Center Northwest, 2101 Mangum Rd, Houston, TX 77092-8531
11916812               +   Bruce J. Ruzinsky, 1401 McKinney 1900, Houston, TX 77010-4037
11916798               +   CRMOD Lubbock, P.C., Dollar General, 701 Rossevelt Ave., Selma, AL 36701-7984
11916805               +   Chike Rotimi Mordi, 3583 Mustang Ridge Lane, Pearland, TX 77584-7443
11916808               +   Chinenye Oga Ozougwu, 3583 Mustang Ridge Lane, Pearland, TX 77584-7443
11916797               +   Citizens National Bank, Mexia Branch, 405 E. Milam St., P.O. Box #110, Mexia, TX 76667-0110
11916801               +   FD Teauge, TX Holdings, LLC, 2439 Kuser Rd., Hamilton, NJ 08690-3303
11916799                   Family Dollar, 225 East Loop, Teague, TX 75860
11916800               +   Family Dollar, 12190 Plank Road, Baton Rouge, LA 70811-1033
11916802               +   Freestone County, PO Box 257, Fairfield, TX 75840-0005
11916803               +   Insight Vision Care, P.C., John Mayer, 7700 San Felipe 550, Houston, TX 77063-1618
11916819               +   Kristen Yadlosky, 6400 Powers Ferry Road NW, Atlanta, GA 30339-2907
11916806               +   Newtek Small Business, Finance LLC, 1981 Marcus Ave 130, Lake Success, NY 11042-1046
11916807               +   Orgin Bank, PO Box 1325, Ruston, LA 71273-1325
11916809               +   Plains Capital Bank, 2925 Richmond Ave. 77098-1032
11916804               +   Robert Meyers, P.O. Box 1669, Waco, TX 76703-1669
11916811               +   Scott Ritcheson, 821 E Southeast Loop 323 530, Tyler, TX 75701-9779
11916813               +   Signature Bank, 6065 Roswell Rd. 110, Atlanta, GA 30328-4034
11916815               +   The Hanover Insurance Company, Brown and Joseph LLC, One Pierce Place 770W, Itasca, IL 60143-1253
11916814               +   Todd H. Surden, 6400 Powers Ferry Road NW 400, Atlanta, GA 30339-2986
11916816               +   United Wholesale, Attn: Bankruptcy, 585 South Blvd E 48341-3163
11916844               +   VeraBank, N.A., c/o Scott A. Ritcheson, Ritcheson, Lauffer & Vincent, P.C., 821 ESE Loop 323, Ste. 530, Tyler, Texas 75701-9779
11916817               +   Vielma Vision Eyecare Inc., WELLS FARGO BANK, Attn: Bankruptcy, 1 Home Campus MAC X2303-01A, Des Moines, IA 50328-0001

TOTAL: 35

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Jun 01 2021 21:26:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
11916796               + EDI: CAPITALONE.COM
                                                                                        Jun 02 2021 01:23:00      Capital One, P.O. Box 5253, Carol Stream, IL
                                                                                                                  60197-5253
11916795                   EDI: CAPITALONE.COM
                       Case 21-60050 Document 14 Filed in TXSB on 06/03/21 Page 3 of 3
District/off: 0541-6                                               User: JosephWel                                                        Page 2 of 2
Date Rcvd: Jun 01, 2021                                            Form ID: 309C                                                        Total Noticed: 40
                                                                                    Jun 02 2021 01:23:00     Capital One, Attn: Bankruptcy, PO Box 30285,
                                                                                                             Salt Lake City, UT 84130-0285
11916810               + Email/Text: newbk@Regions.com
                                                                                    Jun 01 2021 21:26:00     Regions Bank, PO Box 11007, Birmingham, AL
                                                                                                             35288-0001
11916818               + EDI: WFFC.COM
                                                                                    Jun 02 2021 01:23:00     WELLS FARGO BANK, Attn: Bankruptcy, 1
                                                                                                             Home Campus MAC X2303-01A, Des Moines, IA
                                                                                                             50328-0001

TOTAL: 5


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 03, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 1, 2021 at the address(es) listed below:
Name                             Email Address
Brendon D Singh
                                 on behalf of Trustee Randy Williams Bsingh@ts-llp.com ecf@ctsattorneys.com;corraltransinghllp@jubileebk.net

Bruce J Ruzinsky
                                 on behalf of Creditor Capital One N.A. bruzinsky@jw.com, msalinas@jw.com;kgradney@jw.com;dtrevino@jw.com

Jana Smith Whitworth
                                 on behalf of U.S. Trustee US Trustee jana.whitworth@usdoj.gov

John S Mayer
                                 on behalf of Creditor Newtek Small Business Finance LLC jmayer@rossbanks.com

Scott A Ritcheson
                                 on behalf of Creditor VeraBank N.A. f/k/a Citizens National Bank scottr@rllawfirm.net,
                                 andreah@rllawfirm.net;mistyb@rllawfirm.net

Tara LeDay
                                 on behalf of Creditor Freestone County
                                 tleday@ecf.courtdrive.com;pbowers@mvbalaw.com;vcovington@mvbalaw.com;bankruptcy@mvbalaw.com;alocklin@mvbalaw.
                                 com;jdale@mvbalaw.com

US Trustee
                                 USTPRegion07.HU.ECF@USDOJ.GOV


TOTAL: 7
